Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable over the prior art of record for its specific recitations of elements involved in obstacle avoidance and navigation of an autonomous cart, among other limitations, “wherein the command assigned to the command member is a no-entry command, which specifies a predefined range from the command member, or a region between the command member and another command member to which the command is assigned, as a no-entry region”.
The closest prior art is Thode (Pub. No.: US 2018/0059682) which teaches maintaining a dynamic vehicle boundary, which is a distance from the vehicle to be maintained from an obstacle, but fails to teach the above features. The claimed no-entry region is not dependent on the position of the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387. The examiner can normally be reached M-F 8:00am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662